Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 1 of 19
                      Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 2 of 19
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857                                                      United States Courts
                                                                                                                      Southern District of Texas
                                                                 IRUWKH                                                       FILED
                                                                                                                         January 15, 2021
                                                       District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                                                                                  Nathan Ochsner, Clerk of Court
                  8QLWHG6WDWHVRI$PHULFD                                  4:21-MJ-0086
                              Y
                     -26+8$5/2//$5
                                                                            &DVH1R




                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -DQXDU\                LQWKHFRXQW\RI                                        LQWKH
                        'LVWULFWRI           &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
 86&  D                              .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV
                                                 :LWKRXW /DZIXO $XWKRULW\ DQG ,PSHGLQJ RU 'LVUXSWLQJ 2IILFLDO )XQFWLRQV

 86&  D                                 2EVWUXFWLQJ RU ,PSHGLQJ /DZ (QIRUFHPHQW 2IILFHU 'XULQJ &LYLO 'LVRUGHU DQG
                                                 2EVWUXFWLQJ )HGHUDOO\ 3URWHFWHG )XQFWLRQV

 86&  H                                9LROHQW (QWU\ DQG 'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV


          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG VWDWHPHQW RI IDFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s signature

                                                                                   )%, 6SHFLDO $JHQW %HQMDPLQ - %XOOLQJWRQ
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                                 2021.01.13 15:49:15
'DWH                                                                                               -05'00'
                                                                                                  Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                                        =LD0)DUXTXL
                                                                                                Printed name and title
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 3 of 19




                                   STATEMENT OF FACTS

        1. On January 6, 2021, your affiant, Benjamin J. Bullington, was on duty and performing
my official duties as a Special Agent of the Federal Bureau of Investigation (“FBI”) in the
Washington, D.C. field office. Since December of 2014, I have been assigned to work on federal
narcotics investigations on the FBI Washington, D.C., Safe Streets Task Force, a violent crime and
gang task force. I am also a member of the FBI’s SWAT team, and, as part of those duties, I was
physically present at the U.S. Capitol on January 6, 2021, from approximately 2:45 p.m. to 9:30
p.m. As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws.

       2. The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured
24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol.

         3. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the
public. On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol. During the joint session, elected members of the United States House of
Representatives and the United States Senate were meeting in separate chambers of the United
States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate
chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

        4. As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades surround the exterior of the U.S. Capitol
building, and U.S. Capitol Police were present and attempting to keep the crowd away from the
Capitol building and the proceedings underway inside. The crowd included many people who
expressly objected to the conduct of the proceedings to certify the vote count of the Electoral
College of the 2020 Presidential Election, and who expressly stated that their purpose was to stop
or disrupt those proceedings.

        5. At approximately 2:00 p.m., certain individuals in the crowd forced their way through,
up, and over the barricades, and past officers of the U.S. Capitol Police, including by engaging in
assaultive and abusive conduct towards officers of the U.S. Capitol Police who were lawfully
attempting to block access to the U.S. Capitol. The crowd then advanced to the exterior façade of
the building. The crowd was not lawfully authorized to enter or remain in the building and, prior
to entering the building, no members of the crowd submitted to security screenings or weapons
checks by U.S. Capitol Police Officers or other authorized security officials.

      6. At such time, the certification proceedings, specifically, the proceedings in the House
and Senate to address the objection, were still underway and the exterior doors and windows of


                                                 1
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 4 of 19




the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows and by
assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and assisted
those acts.

        7. Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

        8. At approximately 5:19 p.m., a concerned citizen (“C-1”) called the FBI National Threat
Operations Center (“NTOC”) informing FBI that he believed that JOSHUA LOLLAR
(“LOLLAR”) had entered the United States Capitol Building as part of the civil unrest described
above. C-1 informed NTOC that the uniform resource locator (“URL”) for LOLLAR’s Facebook
page is “facebook.com/cobra6hotel.”

       9. On January 8, 2021, your affiant participated, along with other FBI agents, in a
telephonic interview of C-1. C-1 stated that he knew LOLLAR from past employment and,
although they no longer worked together, LOLLAR and C-1 were “friends” on the social media
platform Facebook, but he had little to no interaction with LOLLAR over the years. According to
C-1, on January 6, 2021, after learning about the events at the U.S. Capitol, C-1 reviewed C-1’s
Facebook news feed and observed that LOLLAR had posted several photographs of himself which
he claimed depicted him traveling to, and participating in, the civil unrest at the U.S. Capitol
Building. C-1 informed agents that LOLLAR also posted “Facebook Live” livestream video feed
of LOLLAR clashing with, and overtaking, police officers while making his way inside the U.S.
Capitol Building.

       10. C-1 provided agents with several screenshots that he took of LOLLAR’s Facebook
account. The screenshots that C-1 provided captured what appear to be events taking place within
the U.S. Capitol Building during the civil unrest described above. All of the screenshots provided
by C-1 show that they came from the same Facebook account, namely, the “cobra6hotel” account.

        11. One screenshot provided by C-1 shows a photo posted to LOLLAR’s Facebook feed
depicting a crowded room of people, three of whom were wearing red baseball hats, one of which
had a “TRUMP” patch or pin on the back with an American flag next to it and another having
“MAKE A…” embroidered over “Great…” I am familiar with this particular style of hat, which
is popular among supporters of the President of United States and reads “MAKE AMERICA
GREAT AGAIN.” Another individual in the crowd is wearing a green tactical helmet with


                                                 2
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 5 of 19




material commonly known as Velcro adhered to the side as well as a rail system where attachments
can be affixed. Additionally, it appears as though a large flag is being carried. This photo is
captioned with the words “Busting in.”




        12. Another screenshot provided by C-1 shows a photo posted to LOLLAR’s Facebook
feed at “36 minutes,” depicting Metropolitan Police Department (“MPD”) Police Officers in riot
control gear. LOLLAR captioned this photo “Inside the Capitol.” Given the close proximity of
the MPD officers to the camera lens, and the fact that there is no person or property visible in
between the camera and the bodies of the MPD officers, it appears that LOLLAR was at the front
lines of a physical confrontation with MPD officers. The background in the photograph further
confirms that it was taken in the U.S. Capitol Building, in what I recognize as the Rotunda. That
screenshot also shows that, moments before, LOLLAR had posted at “23 minutes” the following:
“Sorry they are jamming the phones so I can’t do much about a live stream or uploading. I’ll do
my best, it’s about to get spicey boi!”




                                               3
        Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 6 of 19




        13. Another screenshot provided by C-1 shows another Facebook user, an individual
whose account was identified as “Joe Reeves,” posting a message to LOLLAR’s account, asking
LOLLAR, “Hows it going are you done yet! My fb people want to know lol.” LOLLAR then
replied, “They ran us out of the Capitol area . . . .”




                                            4
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 7 of 19




        14. On January 11, 2021, Special Agents of the FBI Houston Division interviewed
LOLLAR at his residence in Spring, Texas. LOLLAR stated to agents that he had driven to
Washington, D.C. from Spring, Texas, leaving on January 4, 2021, resting along the way in
Georgia, then continuing on and arriving in Arlington, Virginia, where he stayed at the Wyndham
Hotel. On the morning of January 6, 2021, LOLLAR drove his vehicle to Washington, D.C., and
parked near the National Mall, where he attended the speech given by The President of The United
States at the Ellipse. LOLLAR viewed the entirety of the speech and then returned to his vehicle.
LOLLAR stated he then followed a crowd of people to the United States Capitol Building.
LOLLAR stated that he in fact did enter the United States Capitol Building. LOLLAR stated to
agents that he did record several videos of the events that day and that he had posted them to his
Facebook page. LOLLAR stated he had removed them from his Facebook page due to attention
they were getting, but that the videos remained on his cellphone, which he had in his possession.
LOLLAR gave agents consent to take and search his phone, as well as gave the password to unlock
his phone.

                                                5
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 8 of 19




        15. On or about January 11, 2021, pursuant to a federal search warrant for records and
information associated with the “cobra6hotel” Facebook account, Facebook, Inc. provided records
from the account. These records confirm that LOLLAR is the subscriber and controls the account.
They also contain numerous videos and photographs that LOLLAR had posted to his Facebook
page, as well as communications he had with other Facebook users, leading up to, during, and
following the January 6, 2021 events. I have reviewed many of the videos, images, and
communications. Some are “selfie”-style and other are outward-facing videos and photographs.
In the “selfies,” the person holding the cell phone, a man that I recognize as LOLLAR, is visible
because he is holding his cell phone at arm’s length and the camera lens, which can be directed in
two different directions, is directed back toward LOLLAR. I have shared a few samples of the
selfie-style videos and photographs with the FBI agents in Houston who interviewed LOLLAR,
and they confirmed that it is LOLLAR who is depicted in the images. In some of the selfie-style
videos and photos, LOLLAR is wearing a black hooded zip jacket, a black hooded sweatshirt with
an American flag in color, a red “Keep America Great” baseball cap, and he is carrying a backpack
In some, LOLLAR is wearing a grey/black neck gaiter-style face covering. In others, his dark
moustache and beard are visible. In other “selfie” videos, LOLLAR is wearing a tan-colored body
armor vest (which is indicated in the highlighted red circles below), the same red baseball hat and
a grey/black neck gaiter, and black gloves. Two examples are set forth below.




                                                6
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 9 of 19




       16. In the video associated with the “Inside the Capitol” screenshot that C-1 provided and
is shown in paragraph 12 above, which was provided in the Facebook records (file labeled
“videos_1022578393566139.mp4”), LOLLAR is part of a crowd that is attempting to push
through a line of law enforcement officers, including at least three MPD officers in riot control
gear, who are trying to keep the crowd back in the Rotunda of the U.S. Capitol Building.

        17. In the three frames below, which are taken from that video, based upon the proximity
of the camera lens to the law enforcement officers, LOLLAR appears to be at the leading edge of
a physical confrontation with law enforcement officers as the crowd moves forward in what the
full video shows was an unsuccessful attempt to pass through their line. The third frame shows
that LOLLAR, while holding his phone and filming, was jostled and began to fall.




                                               7
        Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 10 of 19




       18. Your affiant obtained and reviewed body worn camera (“BWC”) footage from one of
the MPD officers whose badge number is visible from LOLLAR’s video described above. That
footage shows a man I believe to be LOLLAR standing in front of the BWC, wearing a gas mask,
black gloves, and a tan-colored body armor vest. A screenshot from that footage is below:




       19. Records from LOLLAR’s Facebook account show that on January 6, 2021, at 7:34
p.m. EST (UTC converted to EST), LOLLAR posted, “Yeah, I’m good. Just got gassed and fought

                                             8
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 11 of 19




with cops that I never thought would happen.” In a continuation of this conversation, LOLLAR
stated, “I don’t know what we can do, but I’m trying my best to get it done peaceful. We can’t
loose [sic] our America.”

       20.      On January 6, 2021, at 7:41 p.m. EST LOLLAR received a post from a Facebook
user named “Brenda Lollar,” believed to be his sister, who posted, “We cleaned off the post of you
going into and inside the capital [sic] since they plan to prosecute everyone that was in there.” A
minute later, she posted, “You need to clean off your page.”

       21.    Facebook records show that LOLLAR subsequently received two more warnings
from Brenda Lollar. One at 8:03 p.m. stated, “Delete.” The other, at 9:04 p.m. stated, “Please get
off Facebook or delete you in the capital [sic].”

        22.     Based on the foregoing, your affiant submits that there is probable cause to believe
that JOSHUA LOLLAR violated 18 U.S.C. § 231(a)(3), which makes it unlawful to commit or
attempt to commit any act to obstruct, impede, or interfere with any fireman or law enforcement
officer lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, … the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a
federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count Electoral College votes. A civil disorder means a public disturbance involving acts
of violence by assemblages of three or more persons, which causes an immediate danger of or
results in damage or injury to the property or person of another individual.

        23. Your affiant submits that there is also probable cause to believe that JOSHUA
LOLLAR violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do so; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        24. Your affiant submits that there is also probable cause to believe that JOSHUA
LOLLAR violated 40 U.S.C. § 5104(e)(2)(D), 5104(e)(2)(E) and 5104(e)(2)(G) which make it a
crime to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in
disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings
with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either
House of Congress, or the orderly conduct in that building of a hearing before, or any deliberations
of, a committee of Congress or either House of Congress; (E) obstruct, or impede passage through

                                                 9
        Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 12 of 19




or within, the Grounds or any of the Capitol Buildings; and (G) parade, demonstrate, or picket in
any of the Capitol Buildings.




                                                     _________________________________
                                                     Benjamin J. Bullington
                                                     Special Agent
                                                     Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13 day of January 2021.
                                                                           2021.01.13
                                                                           15:51:52 -05'00'
                                                    ______________________________________
                                                    THE HONORABLE G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE




                                               10
             Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 13 of 19




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :     4:21-MJ-0086
                                                      :
    v.                                                :       Case No. 21-mj-
                                                      :
JOSHUA R. LOLLAR                                      :       UNDER SEAL
   Defendant                                          :

                                              ORDER

         Based on the representations in the government’s Motion to Seal the Arrest Warrant,

Criminal Complaint and Related Documents and to Delay Entry on the Public Docket of the Filing

of this Motion to Seal, this Court makes the following:

                                      FINDINGS OF FACT

         Public disclosure of the existence of the Arrest Warrant and Criminal Complaint, with its

supporting Statement of Facts and other related documents, at this time might alert the defendant

that he is wanted for criminal charges and this presents the risk that the defendant might attempt

to destroy potentially incriminating evidence. In addition, upon learning of the Arrest Warrant,

the defendant might flee.

         Based on the representations in the government’s motion, Washington Post v. Robinson,

935 F.2d 282, 289 n.10 (D.C. Cir. 1991), and this Court’s findings of facts, this Court finds that

there is a compelling governmental interest in sealing the Arrest Warrant, Criminal Complaint with

its supporting Statement of Facts, pleadings, records and files in this case and that an extraordinary

situation exists which justifies a delay in the public docketing of any notice that the government’s

motion and this Order have been filed with the Criminal Clerk’s office under seal.

         .

         It is ORDERED that this Order, the attached government motion to seal, the Arrest
         Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 14 of 19




Warrant, the Complaint, its supporting Statement of Facts, and other related pleadings, shall be

filed under seal in the Criminal Clerk’s office until further order of this Court. If the defendant is

arrested, the Complaint shall be unsealed.

       It is further ORDERED that the Criminal Clerk’s office shall not make any entry on the

public docket in this case of the government’s motion to seal and the Order granting such motion,

the Complaint, and other pleadings filed under seal in this case until further order of this Court.

       It is further ORDERED that notwithstanding the other provisions of this ORDER, the

government shall be permitted to disclose the Arrest Warrant and Complaint with its supporting

Statement of Facts and related materials in furtherance of its law enforcement needs and discovery

obligations.


                                                                          2021.01.13
                                                                          15:53:58 -05'00'
                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
                                              for the DISTRICT OF COLUMBIA




                                                  2
Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 15 of 19




                                    4:21-MJ-0086
          Case 1:21-mj-00045-ZMF Document 6 Filed 01/15/21 Page 16 of 19
                                                                           United States District Court
                                                                             Southern District of Texas

                        UNITED STATES DISTRICT COURT                            ENTERED
                         SOUTHERN DISTRICT OF TEXAS                           January 15, 2021
                             HOUSTON DIVISION                                Nathan Ochsner, Clerk



UNITED STATES OF AMERICA                    §
                                            §
versus                                      §          Case No. 4:21−mj−00086
                                            §
Joshua R. Lollar                            §

                                        ORDER

      In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due
Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the
Government is ORDERED to comply with the prosecutor's disclosure obligations under
Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. The Government is also notified of
the potential consequences of violating this Order and the disclosure obligations. The
consequences include, but are not limited to, sanctions such as delaying trial or other
proceedings, excluding evidence, giving adverse jury instructions, granting a new trial,
dismissing the case, or finding the Government in contempt.
      It is so ORDERED.
      SIGNED on January 15, 2021.
1/25/2021              Case 1:21-mj-00045-ZMF  Document
                                            DC CM/ECF        6 District
                                                      LIVE- US   Filed    01/15/21
                                                                        Court-Texas      Page 17 of 19
                                                                                    Southern

                                           U.S. District Court
                                 SOUTHERN DISTRICT OF TEXAS (Houston)
                               CRIMINAL DOCKET FOR CASE #: 4:21-mj-00086-1


 Case title: USA v. Lollar                                                            Date Filed: 01/15/2021
 Other court case number: 1:21-mj-00045 District of Columbia -
                           Washington DC


 Assigned to: Magistrate Judge Andrew M
 Edison

 Defendant (1)
 Joshua R. Lollar                                                        represented by Federal Public Defender - Houston
                                                                                        440 Louisiana
                                                                                        Ste 310
                                                                                        Houston, TX 77002
                                                                                        713-718-4600
                                                                                        Fax: 713-718-4610
                                                                                        Email: hou_ecf@fd.org
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Public Defender or
                                                                                        Community Defender Appointment

                                                                                       Teresa Cigarroa Keck
                                                                                       Assistant Federal Public Defender
                                                                                       Laredo, TX 77002
                                                                                       713-718-4600
                                                                                       Fax: 713-718-4610
                                                                                       Email: Teresa_Keck@fd.org
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Public Defender or
                                                                                       Community Defender Appointment

 Pending Counts                                                                        Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                     Disposition
 None

 Highest Offense Level (Terminated)
 None


https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?88579470524784-L_1_0-1                                                      1/3
1/25/2021              Case 1:21-mj-00045-ZMF  Document
                                            DC CM/ECF        6 District
                                                      LIVE- US   Filed    01/15/21
                                                                        Court-Texas      Page 18 of 19
                                                                                    Southern

 Complaints                                                               Disposition
 18 U.S.C. 1752 (a)(1), (2): Knowingly
 Entering or Remaining in any Restricted
 Building or Grounds Without Lawful
 Authority and Impeding or Disrupting
 Official Functions 18 U.S.C. 231(a)(3):
 Obstructing or Impeding Law Enforcement
 Officer During Civil Disorder and
 Obstructing Federally Protected Functions
 40 U.S.C. 5104(e)(2): Violent Entry and
 Disorderly Conduct on Capitol Grounds



 Plaintiff
 USA


  Date Filed            # Docket Text
  01/15/2021            1 Copy of Complaint from the District of Columbia - Washington DC Division 1:21-mj-
                          00045 as to Joshua R. Lollar, filed.(SheilaRAndersonadi, 4) (Entered: 01/15/2021)
  01/15/2021                Arrest (Rule 40) of Joshua R. Lollar. (SheilaRAndersonadi, 4) (Entered: 01/15/2021)
  01/15/2021                ***Set Hearing as to Joshua R. Lollar: Initial Appearance - Rule 40 set for 1/15/2021 at
                            02:00 PM before Magistrate Judge Andrew M Edison (SheilaRAndersonadi, 4) (Entered:
                            01/15/2021)
  01/15/2021                Set/Reset Hearing/Prelim Exam/Prelim Exam & Detention Hearing as to Joshua R. Lollar:
                            Preliminary Examination & Detention Hearing set for 1/19/2021 at 10:00 AM in by video
                            before Magistrate Judge Frances H Stacy (wbostic, 4) (Entered: 01/15/2021)
  01/15/2021                NOTICE OF ATTORNEY APPEARANCE Teresa Cigarroa Keck, Federal Public Defender,
                            in case as to Joshua R. Lollar, filed.(Keck, Teresa) (Entered: 01/15/2021)
  01/15/2021                Minute Entry for proceedings held before Magistrate Judge Andrew M Edison: INITIAL
                            APPEARANCE IN RULE 5(c)(3) PROCEEDINGS as to Joshua R. Lollar held on
                            1/15/2021. Defendant requests appointed counsel. Financial Affidavit stated on the record.
                            Order appointing Federal Public Defender. Appearance entered by Federal Public Defender
                            - Houston on behalf of defendant. Identity, Preliminary Examination and Detention Hearing
                            set for 1/19/2021 at 10:00 AM by video before Magistrate Judge Frances H Stacy.
                            Appearances:Robert Johnson and Joshua Lake (Court Reporter: L. Wells) Deft remanded to
                            Custody, filed. (wbostic, 4) (Entered: 01/15/2021)
  01/15/2021            2 ORDER APPOINTING FEDERAL PUBLIC DEFENDER. (Signed by Magistrate Judge
                          Andrew M Edison) Parties notified. (wbostic, 4) (Entered: 01/15/2021)
  01/15/2021            3 BRADY ORDER on Rule 5(f) as to Joshua R. Lollar (Signed by Magistrate Judge Andrew
                          M Edison) Parties notified. (wbostic, 4) (Entered: 01/15/2021)
  01/19/2021                Minute Entry by video for proceedings held before Magistrate Judge Frances H Stacy:
                            IDENTITY, PRELIMINARY EXAMINATION AND DETENTION HEARING as to
                            Joshua R. Lollar held on 1/19/2021; deft waived identity and prel hearing; bond given
                            $50,000.00/unsecured; deft to appear by video on 1/22/21 @ 1pm in Dist of Columbia.
                            Appearances:Rob Johnson; Mona Sedky. Teresa Cigarroa Keck.(Court Reporter: ERO)


https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?88579470524784-L_1_0-1                                                   2/3
1/25/2021              Case 1:21-mj-00045-ZMF      Document
                                                DC CM/ECF        6 District
                                                          LIVE- US   Filed    01/15/21
                                                                            Court-Texas      Page 19 of 19
                                                                                        Southern

                         (Digital # 12:09-12:42)(ERO:M Morgan) Deft continued on bond, filed.(bwhite, 4)
                         (Entered: 01/19/2021)
  01/21/2021            4 Unredacted Bond Entered as to Joshua R. Lollar, filed. (bwhite, 4) (Entered: 01/21/2021)



                                                         PACER Service Center
                                                              Transaction Receipt
                                                                01/25/2021 15:17:05
                                    PACER
                                                     BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                               Search        4:21-mj-
                                    Description:     Docket Report
                                                                               Criteria:     00086
                                    Billable
                                                     2                         Cost:         0.20
                                    Pages:
                                                                               Exempt
                                    Exempt flag:     Exempt                                  Always
                                                                               reason:


PACER fee: Exempt




https://ecf.txsd.uscourts.gov/cgi-bin/DktRpt.pl?88579470524784-L_1_0-1                                               3/3
